Case 19-02033-VFP        Doc 60    Filed 07/28/20 Entered 07/28/20 16:18:02         Desc Main
                                   Document     Page 1 of 2



RABINOWITZ, LUBETKIN & TULLY, LLC
293 Eisenhower Parkway, Suite 100
Livingston, N.J. 07039
(973) 597-9100
Jonathan I. Rabinowitz
Henry M. Karwowski
jrabinowitz@rltlawfirm.com
Attorneys for Jeffrey A. Lester,
  Chapter 7 Trustee

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY


 In re:                                             Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS INC., et al.,               Chapter 7

                        Debtors.                    Jointly Administered


 JEFFREY A. LESTER, CHAPTER 7 TRUSTEE               Adv. Pro. No. 19-02033 (VFP)
 FOR IMMUNE PHARMACEUTICALS, INC.,
 et al.,                                            Oral Argument Requested

                        Plaintiff-Appellant,        Hearing Date: August 18, 2020
                                                                  at 10:00 AM
 v.

 DISCOVER GROWTH FUND, LLC,

                        Defendant-Appellee.


        NOTICE OF MOTION OF JEFFREY A. LESTER, CHAPTER 7 TRUSTEE,
      FOR CERTIFICATION OF DIRECT APPEAL TO THIRD CIRCUIT COURT OF
      APPEALS PURSUANT TO 28 U.S.C. § 158(d)(2) AND BANKRUPTCY RULE 8006

          PLEASE TAKE NOTICE that Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for

the bankruptcy estates of Immune Pharmaceuticals Inc. and related debtors, and Appellant and

Plaintiff in the above-captioned proceeding, shall pursuant to 28 U.S.C. § 158(d)(2) and

Bankruptcy Rule 8006 move before this Court on August 18, 2020 at 10:00 AM or as soon
Case 19-02033-VFP        Doc 60    Filed 07/28/20 Entered 07/28/20 16:18:02             Desc Main
                                   Document     Page 2 of 2



thereafter as counsel may be heard for entry of an order granting certification of the direct appeal

of this Court’s “Order Denying Trustee’s Motion Pursuant to F.R.B.P. 9023 for Reconsideration

of Order Denying Partial Summary Judgment Under 11 U.S.C. § 510(b),” entered on July 10,

2020, to the United States Court of Appeals for the Third Circuit.

       PLEASE TAKE FURTHER NOTICE that the Trustee relies upon the Motion filed

herewith pursuant to Bankruptcy Rule 8006(f) and submits that a Certification and a formal Brief

are not necessary.

       PLEASE TAKE FURTHER NOTICE that that any opposition to the Motion must be

filed and served within 14 days of this date pursuant to Bankruptcy Rule 8006(f)(3).

       PLEASE TAKE FURTHER NOTICE that pursuant to Bankruptcy Rule 8006(f)(4), the

Motion and any response will be heard without oral argument unless this Court orders otherwise,

and that the Trustee respectfully requests oral argument on the Motion.


Dated: July 28, 2020                          RABINOWITZ, LUBETKIN & TULLY, LLC
Livingston, New Jersey                        Attorneys for Jeffrey A. Lester, Chapter 7 Trustee


                                              By:____/s/ Jonathan I. Rabinowitz__________
                                                    JONATHAN I. RABINOWITZ
